 



EXHIBIT 10.1
FIRST AMENDMENT AND LIMITED WAIVER WITH RESPECT TO FOURTH
AMENDED AND
RESTATED CREDIT AGREEMENT
     This FIRST AMENDMENT AND LIMITED WAIVER WITH RESPECT TO FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT (this “Amendment and Waiver”) is entered into as of
this 30th day of May, 2007, by NAVARRE CORPORATION, a Minnesota corporation
(“Borrower”), the Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, as agent (the “Agent”) for itself and the
Lenders under and as defined in the Credit Agreement (as hereinafter defined),
and the Lenders. Unless otherwise specified herein, capitalized terms used in
this Amendment and Waiver shall have the meanings ascribed to them by the Credit
Agreement.
RECITALS
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of March 22, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
agreed to amend and waive certain provisions of the Credit Agreement as herein
set forth.
     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Credit Parties,
the Agent, and the Lenders hereby agree as follows:
SECTION 1. Amendment. Agent and Lenders hereby agree to amend and restate the
definition of “Minimum Excess Availability Reserve” set forth in Annex A to the
Credit Agreement to read in its entirety as follows:
     “Minimum Excess Availability Reserve” shall mean a special Reserve
maintained by Agent in an amount at all times equal to $11,500,000.
SECTION 2. Limited Waivers.
     (a) The Agent and the Lenders hereby waive the provisions of Section 6.8 of
the Credit Agreement to the extent, and solely to the extent, necessary to
permit the sale by Borrower of all of the issued and outstanding Stock of
Navarre Entertainment (the “Entertainment Stock”) owned by Borrower to KOCH
Entertainment LP, a Delaware limited partnership (the “Seller”) pursuant to that
certain Purchase and Sale Agreement, dated as of May 11, 2007, by and among
Borrower, Seller and Navarre Entertainment (as amended prior to the date hereof
and as in effect as of the date hereof, the “Purchase Agreement”) for a purchase
price equal to $6,500,000 (the “Purchase Price”) which shall be payable in cash
at the time of the closing thereof (the “Entertainment Stock Sale”). Upon
Agent’s receipt of 100% of the cash proceeds from the Entertainment Stock Sale
in an amount equal to $6,500,000 (the “Entertainment Sale Proceeds”), Agent and
Lenders hereby agree that all security interests held

1



--------------------------------------------------------------------------------



 



by Agent on the date in and to the assets of Navarre Entertainment and the
Entertainment Stock shall be deemed released (and Agent hereby agrees to
prepare, execute and deliver to Borrower, at Credit Parties’ expense, an
appropriate UCC financing statement amendment, the original copy of the stock
certificate representing the Entertainment Stock held by Agent and any other
necessary releases as soon thereafter as practicable to evidence release of
Agent’s security interests on such assets). Agent, Lenders and Credit Parties
hereby acknowledge and agree that all Entertainment Sale Proceeds shall be paid
to Agent and applied in accordance with Section 1.3(c) of the Credit Agreement
(except as set forth in clause (b) below).
     (b) The Agent and the Lenders hereby waive the provisions of the last
sentence of Section 1.3(c) of the Credit Agreement to the extent, and solely to
the extent, that such provisions would require that any prepayment required as a
result of the Entertainment Stock Sale would require that the Revolving Loan
Commitment be reduced.
SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment and
Waiver is subject to the satisfaction of each the following conditions
precedent:
     (a) this Amendment and Waiver shall have been duly executed and delivered
by the Borrower, the Credit Parties, the Agent and each Lender; and
     (b) Agent shall have received a certified copy of each of (i) the fully
executed copy of a Limited Waiver with respect to the Second Lien Credit
Agreement and (ii) the Purchase Agreement, each in form and substance
satisfactory to Agent.
SECTION 4. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Amendment and Waiver, each Credit Party hereby
represents and warrants to the Agent and each Lender, which representations and
warranties shall survive the execution and delivery of this Amendment and
Waiver, that:
     (a) all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Amendment and Waiver, except to the extent that any
such representations and warranties expressly relate to an earlier date;
     (b) the execution, delivery and performance by such Credit Party of this
Amendment and Waiver has been duly authorized by all necessary corporate,
limited liability company or partnership action required on its part and this
Amendment and Waiver, and the Credit Agreement is the legal, valid and binding
obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;
     (c) neither the execution, delivery and performance of this Amendment and
Waiver by such Credit Party, the performance by such Credit Party of the Credit
Agreement nor the consummation of the transactions contemplated hereby does or
shall contravene, result in a breach of, or violate (i) any provision of any
Credit Party’s certificate or articles of incorporation or bylaws or other
similar documents, or agreements, (ii) any law or regulation, or any order or
decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust,

2



--------------------------------------------------------------------------------



 



lease, agreement or other instrument to which any Credit Party or any of its
Subsidiaries is a party or by which any Credit Party or any of its Subsidiaries
or any of their property is bound, except in any such case to the extent such
conflict or breach has been waived herein or by a written waiver document, a
copy of which has been delivered to Agent on or before the date hereof; and
     (d) no Default or Event of Default has occurred and is continuing.
SECTION 5. Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and
     (b) The waivers and amendments set forth herein are effective solely for
the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Credit Agreement or any other Loan
Document, (ii) operate as a waiver or otherwise prejudice any right, power or
remedy that the Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or any other Loan Document or
(iii) constitute an amendment or waiver of any provision of the Credit Agreement
or any Loan Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment and Waiver, each reference in the Credit
Agreement to “this Agreement”, “herein”, “hereof” and words of like import and
each reference in the Credit Agreement and the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as amended hereby. This Amendment and
Waiver shall be construed in connection with and as part of the Credit
Agreement.
SECTION 6. GOVERNING LAW. THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
SECTION 7. Headings. Section headings in this Amendment and Waiver are included
herein for convenience of reference only and shall not constitute part of this
Amendment and Waiver for any other purposes.
SECTION 8. Counterparts. This Amendment and Waiver may be executed in any number
of counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
(signature pages follow)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment and Waiver as of the date first written above.

            BORROWER:


NAVARRE CORPORATION
      By:           Name:           Title:        

            GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
      By:           Name:           Title:        

[Signature Page to First Amendment and Limited Waiver With Respect To Fourth
Amended and Restated Credit Agreement]

S-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment and Waiver has been duly executed as of
the date first written above by below Persons in their capacity as Credit
Parties not as Borrower.

            ENCORE SOFTWARE, INC., as Credit Party
      By:           Name:           Title:        

            BCI ECLIPSE COMPANY, LLC, as Credit Party
      By:           Name:           Title:        

            FUNIMATION PRODUCTIONS LTD., as Credit Party

By:      Navarre CP, LLC, its General Partner
      By:           Name:           Title:        

            ANIMEONLINE, LTD (F/K/A THE FUNIMATION
STORE LTD.), as Credit Party

By:      Navarre CS, LLC, its General Partner
      By:           Name:           Title:        

            NAVARRE CP, LLC, as Credit Party
      By:           Name:           Title:        

[Signature Page to First Amendment and Limited Waiver With Respect To Fourth
Amended and Restated Credit Agreement]

S-2



--------------------------------------------------------------------------------



 



            NAVARRE CLP, LLC, as Credit Party
      By:           Name:           Title:        

            NAVARRE CS, LLC, as Credit Party
      By:           Name:           Title:        

            NAVARRE LOGISTICAL SERVICES, INC., as Credit Party
      By:           Name:           Title:        

            NAVARRE DIGITAL SERVICES, INC., as Credit Party
      By:           Name:           Title:        

            NAVARRE ONLINE FULFILLMENT SERVICES, INC., as Credit Party
      By:         Name:           Title:        

            NAVARRE DISTRIBUTION SERVICES, INC., as Credit Party
      By:         Name:           Title:        

[Signature Page to First Amendment and Limited Waiver With Respect To Fourth
Amended and Restated Credit Agreement]

S-3



--------------------------------------------------------------------------------



 



            NAVARRE ENTERTAINMENT MEDIA, INC., as Credit Party
      By:           Name:           Title:        

            FUNIMATION CHANNEL, INC., as Credit Party
      By:           Name:           Title:        

[Signature Page to First Amendment and Limited Waiver With Respect To Fourth
Amended and Restated Credit Agreement]

S-4